Citation Nr: 9916743	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-14 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The appellant has verified service with the Army National 
Guard of California from October 1982 to May 1986.  The 
appellant also has a period of prior unverified service with 
the Army National Guard of Alabama.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of October 1996 from the Atlanta, Georgia, 
Regional Office (RO). 


REMAND

The Board notes that in order for a claim for service 
connection to be well grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury during 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995). 

The appellant contends that and consequently that she is 
entitled to service connection for these disabilities.

The appellant provided testimony in support of her claims in 
a December 1998 hearing before a member of the Board sitting 
at Washington, D. C.  At that time, the appellant stated that 
she sustained injuries to he feet ankles and back in a fall 
during basic training at Ft.  McClellan.  She received 
treatment to include x-rays and physical therapy.  She was on 
crutches for three weeks and was placed on a profile.  She 
continued to receive treatment at ft. Sam Houston during AIT.  
These records have not been furnished by the appropriate 
service department.  Of record is a Statement of Medical 
Examination and Duty Status, dated on July 7, 1980, which 
reflects that the appellant fell and injured her back and 
feet and was treated at the FT. McCellan Medical Center.  She 
further testified that she received treatment from private 
facilities following service.  She testified that one doctor 
was deceased.  At the close of the hearing, the appellant's 
service representative requested that this case be remanded 
for the purpose of obtaining all relevant records.  The Board 
concurs.  The appellant has put VA on notice of available and 
relevant medical records, which have not been associated with 
the claims folder.  

Accordingly, to ensure that VA has met its duty to assist the 
appellant in developing facts pertinent to her claim, this 
case is REMANDED to the RO for the following development:

1.  The RO should furnish the appellant 
with the appropriate release of 
information forms in order to obtain 
copies of all relevant VA and private 
medical records.  The RO should 
thereafter obtain all records, which are 
not on file.  The RO should notify the 
appellant that she may submit additional 
evidence, to include medical evidence and 
argument in support of her claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992). 

2.  The appellant should be asked to 
furnish the dates of her basic training 
and AIT and the names of the medical 
facilities where she received treatment 
during service. 

3.  The RO should then contact all 
appropriate sources, to include the 
National Personnel Records Center, 
ARPERCEN, and the Office of the Adjutant 
General of the State of California, to 
obtain any additional service medical 
records and personnel records, 
particularly those associated with her 
treatment basic training and AIT.  The RO 
should verify all duty dates, to include 
active duty for training, and obtain a 
copy of her DD 214 regarding her service 
in basic training and AIT. 

3.  Following any additional development 
deemed appropriate, the RO should 
formally readjudicate the issues in 
appellate status.  If the decision with 
respect to any of the claims remains 
adverse to the appellant, she and her 
representative should be furnished with a 
supplemental statement of the case and an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










